Citation Nr: 1317606	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2007 for a total rating based upon individual unemployability based upon service connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than April 23, 2007 for Dependent's Educational Assistance (DEA) benefits under the provisions Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted a TDIU and DEA Chapter 35 benefits, effective April 23, 2007.  The Veteran disagreed with the effective date of the awards and the current appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran asserts, in essence, that he warrants an effective date earlier than April 23, 2007 for the award of TDIU and Chapter 35 DEA benefits.  He claims that he is entitled to these benefits since he was discharged from service as the basis of his claim occurred at that time.  

In March 2013, the Veteran notified VA of his change of address.  At that time, he also indicated that he desired a videoconference Board hearing.  He has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. § 20.700(a)(e) (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a videoconference Board hearing for the appellant.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).   


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


